United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-986
Issued: January 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2010 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated January 12, 2010. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 40-year-old mail clerk, filed a Form CA-2 claim for benefits on June 8,
2009, alleging that she developed an emotional condition causally related to factors of
employment. She indicated on the form that she experienced stress because management
unfairly denied her request for 152 hours of leave without pay (LWOP) from May 28 to
June 22, 2009. Appellant stated that George Sconyers, her plant manager, told her that the
medical documentation she provided was not sufficient to support her request. She asserted that

he failed to specify the reasons this medical evidence was not sufficient. Appellant subsequently
returned to her physician, who updated her information and added that she was incapacitated for
the period in question.
In a report dated May 27, 2009, received by the Office on July 6, 2009, Raymond
Hoobla, Ph.D., in psychology, indicated that appellant was unable to work as of May 27, 2009.
Appellant submitted a June 3, 2009 letter from Mr. Sconyers, received by the Office on
July 6, 2009, in which he denied her request for 152 hours of LWOP from May 28 to
June 22, 2009. Mr. Sconyers indicated that her medical documentation failed to provide an
explanation of the nature of her illness or injury sufficient to establish that she was unable to
perform her normal duties for the stated period. He further stated that she failed to qualify for
LWOP under both the Family Medical Leave Act (FMLA) and management’s 1250-hour work
requirement.
In a report dated June 8, 2009, Dr. Hoobla stated that he treated appellant on that date and
opined that she was incapacitated from working. He advised that she would be able to resume
work on June 22, 2009.
By letter dated June 8, 2009, appellant asked her union representative to file a grievance
against management on her behalf due to its denial of her request for LWOP during the stated
period. She indicated that management’s actions were causing her additional, undue stress.
In a report dated June 29, 2009, Paulette M. Jarmon-Thomas, a licensed professional
counselor, related that appellant had been ill since May 25, 2009. She stated that appellant was
currently enrolled in a five-week intensive outpatient program which met four times per week
and was unable to work. Ms. Jarmon-Thomas advised that appellant could resume work on
August 3, 2009 without restrictions. In a report dated July 8, 2007, she diagnosed anxiety
disorder and major depression. Ms. Jarmon-Thomas stated that appellant was experiencing
restlessness, edginess, fatigue, difficulty concentrating, irritability, sleep disturbance, an inability
to manage her anger, lack of appetite, headaches and crying spells.
By letter dated July 11, 2007, the Office advised appellant that she needed to submit
additional factual and medical information in support of her claim. It asked her to describe in
detail the employment-related conditions or incidents which she believed contributed to her
emotional condition, and to provide specific descriptions of all practices, incidents, etc., which she
believed affected her condition. The Office also asked appellant to submit a comprehensive
medical report from her treating physician describing her symptoms and the medical reasons for
her stress-related condition, and an opinion as to whether her claimed emotional condition was
causally related to her federal employment. It requested that she submit the additional evidence
within 30 days.
In a letter dated July 17, 2008, appellant stated that the employing establishment caused
her stress by failing to approve or respond to her requests for leave and to her physician’s
recommendations in a timely manner. She asserted that this conduct on the part of management
constituted a form of harassment.

2

In a July 30, 2009 letter, appellant’s attendance supervisor, Toni Taylor-Pope,
controverted the claim. She stated:
“[Appellant] performed her duties as required when she reported to work. She
had no work performance or conduct problems. However [appellant] failed to
meet the [employing establishment] requirement for attendance....
“[Appellant] was issued a letter of warning for failure to be regular in attendance
on May 20, 2008. She was issued a seven[-]day suspension on February 14, 2009
for failure to be regular in attendance. On April 16, 2009 [appellant] was issued a
14[-]day suspension for failure to be regular in attendance.”
By decision dated August 14, 2009, the Office denied appellant’s claim on the basis that
she failed to establish any compensable factor of employment and thus fact of injury was not
established.
On August 30, 2009 appellant requested a review of the written record.
In a letter dated September 2, 2009, appellant indicated that she should be granted
compensation in light of the employing establishment’s subsequent approval of her LWOP
request for the period in question. She also suggested that her leave request was improperly
reviewed by an acting supervisor, who was supposed to complete a review of the request within
24 hours.
In settlement agreement dated August 24, 2009, received by the Office on November 2,
2009, the employing establishment approved appellant’s request for LWOP from May 28 to
August 17, 2009. It stated in the agreement, however, that it had approved the request solely in
an effort to resolve her allegations and that its approval should not be construed as an admission
of discrimination or wrongdoing on the part of any management official.
The employing establishment submitted an October 28, 2009 letter which reiterated that
it was controverting appellant’s claim for compensation based on an emotional condition. In
addition, with regard to the assertions she made regarding an acting supervisor completing her
accident report, and the time frame for completing her report, the employing establishment
asserted that any employee in an acting supervisory position retained the responsibility to
complete such reports.
By decision dated January 12, 2010, an Office hearing representative affirmed the denial
of appellant’s claim for an emotional condition.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition, and rationalized medical opinion establishing that compensable

3

employment factors are causally related to the claimed emotional condition.1 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.2
The first issue to be addressed is whether appellant has cited factors of employment that
contributed to her alleged emotional condition or disability. Where the disability results from an
emotional reaction to regular or specially assigned work duties or a requirement imposed by the
employment, the disability comes within the coverage of the Act.3 On the other hand, disability
is not covered where it results from an employee’s fear of a reduction-in-force, frustration from
not being permitted to work in a particular environment or to hold a particular position, or to
secure a promotion. Disabling conditions resulting from an employee’s feeling of job insecurity
or the desire for a different job do not constitute a personal injury sustained while in the
performance of duty within the meaning of the Act.4
ANALYSIS
Appellant has not alleged that performance of her regular or specially assigned duties led
to her emotional condition. Rather she alleges that the initial denial of her leave request caused
additional stress. The Board finds that the administrative and personnel actions taken by
management in this case contained no evidence of agency error, and are therefore not considered
factors of employment. An employee’s emotional reaction to an administrative or personnel
matter is not covered under the Act, unless there is evidence that the employing establishment
acted unreasonably.5
The Board notes that matters pertaining to use of leave are generally not covered under
the Act as they pertain to administrative actions of the employing establishment and not to the
regular or specially assigned duties the employee was hired to perform.6 In the present case,
there is no evidence of record to substantiate appellant’s allegations that management acted
unreasonably or abusively in initially denying her request for leave from May 18 to
June 22, 2009. The fact that personnel actions were modified, rescinded or dismissed does not,
in and of itself, establish error or abuse.7 The August 14, 2009 settlement agreement was
reached without an admission of guilt or fault by the parties involved. Thus, appellant has not
established a compensable employment factor under the Act in this respect.

1

See Debbie J. Hobbs, 43 ECAB 135 (1991).

2

See Ruth C. Borden, 43 ECAB 146 (1991).

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Id.

5

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

6

Elizabeth Pinero, 46 ECAB 123 (1994).

7

See Sherry L. McFall, 51 ECAB 436 (2000); Garry M. Carlo, 47 ECAB 299 (1996).

4

The Board has held that an employee’s dissatisfaction with perceived poor management
constitutes frustration from not being permitted to work in a particular environment or to hold a
particular position and is not compensable under the Act.8 Regarding appellant’s allegations that
the employing establishment mishandled her request for leave by allowing an acting supervisor
to review the request, and that the acting supervisor took an excessive amount of time to
complete a report, the Board notes that the development of any condition related to such matters
would not arise in the performance of duty as the processing of such claims bears no relation to
appellant’s day-to-day or specially assigned duties.9 In addition, appellant has failed to
substantiate or provide corroboration for these allegations. She has failed to show that these
alleged actions demonstrated error or abuse on the part of the employing establishment; thus,
they are not compensable.
The Board further finds that appellant has failed to establish that management engaged in
a pattern of harassment. Appellant has not submitted any factual evidence to support her
allegations that she was harassed, mistreated or treated in a discriminatory manner by her
supervisors. She has alleged in general terms that management’s refusal to initially grant her
leave request and consider her physician’s recommendations and its perceived delay in
processing her claim constituted a form of harassment, but has not provided a description of
specific incidents or sufficient supporting evidence to substantiate the incidents which she
believed constituted harassment and discrimination. As such, appellant’s allegations constitute
mere perceptions or generally stated assertions of dissatisfaction with certain superiors at work
which do not support her claim for an emotional disability.10 For this reason, the Office properly
determined that these incidents constituted mere perceptions of appellant and were not factually
established. Appellant has not submitted evidence sufficient to establish that the employing
establishment engaged in a pattern of harassment and intimidation toward her or created a hostile
workplace environment.
The Board finds that appellant has not established a compensable work factor. For this
reason, the medical evidence will not be considered.11 The Board finds that the Office properly
denied compensation for an alleged emotional condition in its August 14, 2009 and January 12,
2010 decisions.
CONCLUSION
The Board finds that the Office of Workers’ Compensation Programs properly found that
appellant failed to meet her burden of proof to establish that she sustained an emotional
condition in the performance of duty.

8

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

9

See George R. Ross, 43 ECAB 346 (1991); Virgil M. Hilton, 37 ECAB 806, 811 (1986).

10

See Curtis Hall, 45 ECAB 316 (1994); Kathleen D. Walker, 42 ECAB 603 (1991).

11

See Margaret S. Krzycki, 43 ECAB 496 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 3, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

